BOOKOUT, Judge.
Robbery: sentence, ten years imprisonment with credit of four months and four days allowed for time in jail.
The undisputed evidence establishes that the appellant and another person came to the place of business of Coleman Varner in Mobile; ordered some wine, pulled a gun on Varner, hit him in the head and robbed him of $130.00. Testimony of both the victim and George Hector, a friend present at the time, established the fact of the robbery and the appellant’s identity and participation therein. Extensive cross examination by defense counsel did not change their testimony. The appellant did not testify nor did he offer any witnesses.
Appellant was represented by court appointed counsel on trial and another attorney was appointed to represent him on appeal. Counsel for appellant has filed a letter brief or “no-merit letter” as recognized in Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
We have considered the entire record pursuant to Title 15, § 389, Code of Alabama 1940, including:
(a) The Circuit Clerk’s certificate;
(b) The Court Reporter’s certificate;
(c) Statement of the organization of the court;
(d) The indictment;
(e) The judgment entry; and
(f) The evidence and the actions of the trial judge.
From such examination, we conclude there is no error in the record prejudicial to the appellant.
Affirmed.
TYSON, HARRIS and DeCARLO, JJ., SIMMONS, Supernumerary Circuit Judge, concur.
CATES, P. J., not sitting.